ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant makes an urgent motion for rehearing, ably supported and presented by oral argument. It being settled both by the statute and the decisions of this court, that the jury are to pass on the credibility of the witnesses and the weight to be given their testimony, — we feel impelled to accept the jury’s conclusion that notwithstanding the testimony shows appellant’s husband was advancing upon her at the time she shot and killed him, it did not appear to her, when viewed from her standpoint, that she was in danger of death or serious bodily injury when she shot.
In addition to his main charge in which he told the jury to acquit appellant if they believed that, viewed from her standpoint at the time, she had a reasonable expectation or fear of *255death, or serious bodily injury at the hands of deceased, — the court also gave two special charges asked by appellant presenting practically every possible defensive theory supported by any testimony in the case. In short, the case was put before the jury in the most favorable way upon the legal questions involved, and the jury having exercised their prerogative and found against appellant on the facts, — we would be without our proper domain if we declined to uphold their verdict. Under the testimony beyond question, after words with her husband, appellant did go and get a pistol which she fired at him, — as testified to by State witness Ray, — and then in a few minutes when deceased made a run at appellant, she shot again, — this time killing him. The verdict was for murder without malice. It is not our province but that of the jury to say whether appellant had reasonable ground for believing her life or person in danger. The jury have said she did not.
The motion for rehearing will be overruled.

Overruled.